DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/2022 has been entered.
This office action is responsive to the amendment filed on 6/13/2022. As directed by the amendment: claims 1 and 10 have been amended,  and claims  9 and 13 previously cancelled.  Thus, claims 1-8 and 10-12 are presently pending in this application.
Drawings
The drawings filed on 3/4/2022 are objected to because figures 1A-B, 1D, 3A-B, 4, 5A-D and 6,  each figure including underlined reference number(s) (e.g. 115 in fig. 1A-B, 114 in fig. 1D and others) is improper.  
In response to applicant’s remark that “The underlined reference characters are indicative of the surfaces of the elements of which they are a part so as to enhance clarity in distinguishing one element from another”, it is noted that an underlined reference character should be used only to indicate a surface or cross section, see 37 CFR 1.84(P)(3).  If it is intended for the device and/or element, then a lead line should be used, see 37 CFR 1.84(q).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter “the third and fourth edges are shorter than the first and second edges and wherein the third and fourth edges are beveled” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In this case, the original specification states in [0026] that “two longer sides, 112 and 113 as well as two shorter sides 111 and 114… For example, the depicted embodiment includes two heavily beveled edges 111 and 112” which only teaches one shorter side 111 and one longer side 112 are beveled (and NOT both shorter sides of “the third and fourth edges” are beveled as claimed) - Also see fig. 1A which illustrates one shorter side 111 and one longer side 112 are beveled
The remaining claims 2-8 are also rejected based on dependency upon a rejected claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US D475141 S) in view of Wise (US 2017/0273850) and Dehors (U.S. 2012/0158040).
Regarding claim 1, Shin discloses a physical therapy tool (fig. 1, see title “a handheld acupressure applicator” ) comprising: 
a handle portion (see top portion having a generally rectangular shape in fig. 4) wherein the handle portion comprises: first, second, third and four edges (fig. 4), the edges forming a perimeter of the handle portion and the perimeter being generally rectangular in shape (fig. 4) such that the third and fourth edges are shorter than the first and second edges and wherein at least one of the third and fourth edges appears to be rounded edges (see figs. 1 and 4), 
a shaft portion (see cylindrical mid portion in fig. 3) having first and second distal ends, the first distal end coupled to the handle portion (fig. 1); and 
a head portion (see curved head portion at bottom end of shaft portion in fig. 3), 
having first and second opposing sides, the second side being coupled to the second distal end of the shaft portion (fig. 3), the second distal end of the shaft portion having a firs diameter, the head portion having a diameter larger than the first diameter (best seen in fig. 3)
If Shin’s  handle portion is not viewed as having a generally rectangular shape (in fig. 4), alternatively Wise teaches a therapy tool (see abstract) comprising a handle portion 110/510 having a shape comprising rounded edges (fig. 1) and also having a generally rectangular shape in another embodiment (fig. 9, “a rectangular base portion 510”, see [0048]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Shin’s handle portion to have a generally rectangular shape, as taught by Wise, for the purpose of providing  trigger point release techniques which are more comfortable, more convenient, and more efficacious (see [0029]), since it also has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art, see MPEP 2144.04.IV.B.
	Shin does not disclose that the third and fourth edges are beveled. However, Dehors teaches a soft tissue tech instrument (see title and abstract) comprising a handle portion 20 (fig. 3) wherein the handle portion’s edges are beveled along their length (figs. 3-4, “radius bevel 23” see [0044]-[0045]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Shin’s handle portion such that at least two edges (third and fourth edges) are beveled along their length, as taught by Dehors, for the purpose of pinpointing treatment to the damaged area, improving the treatment, as well as making it more comfortable for the patient being treated (see [0009]). 

Regarding claims 2-3 and 8, Shin discloses further wherein the head portion is circular in shape (see rounded head in fig. 5); wherein the first side  of the head portion is convex (fig. 3); wherein edges of the head portion comprise a routed edge (see fig. 2) 
Regarding claims 5-7, Shin is silent wherein the first and second edges of the handle portion are between about 3-5 inches long; wherein the third and fourth edges of the handle portion are between about 0.75-2 inches long; wherein the shaft portion is between about 1.5-3 inches long. However, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Shin‘s reference, such that the first and second edges of the handle portion are between about 3-5 inches long; wherein the third and fourth edges of the handle portion are between about 0.75-2 inches long; wherein the shaft portion is between about 1.5-3 inches long, for the purpose of providing suitable dimensions that would allow the handheld treatment tool to be comfortably handled and effectively operated by the practitioner during use, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 10, Shin discloses a compact multi-use single hand physical therapy tool (fig. 1, see title “handheld acupressure applicator” ) comprising: 
a handle portion (see top portion having a generally rectangular shape in fig. 4) wherein the handle portion further comprises: a generally rectangular shape comprising rounded edges (figs. 1 and 4) and wherein at least two of the edges are configured to deliver scraping based techniques (figs. 1 and 4), 
a shaft portion (see cylindrical mid portion in fig. 3) having first and second distal ends, the first distal end coupled to the handle portion (fig. 3); and 
a circular head portion (see fig. 5), the head portion coupled to the second distal end of the shaft portion (figs. 1 and 3), the head portion configured to deliver a tempering technique, the second distal end of the shaft portion having a firs diameter, the head portion having a diameter larger than the first diameter (best seen in fig. 3)
If Shin’s  handle portion is not viewed as having a generally rectangular shape (in fig. 4), alternatively Wise teaches a therapy tool (see abstract) comprising a handle portion 110/510 having a shape comprising rounded edges (fig. 1) and also having a generally rectangular shape in another embodiment (fig. 9, “a rectangular base portion 510”, see [0048]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Shin’s handle portion to have a generally rectangular shape, as taught by Wise, for the purpose of providing  trigger point release techniques which are more comfortable, more convenient, and more efficacious (see [0029]), since it also has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art, see MPEP 2144.04.IV.B.
	Shin does not disclose that at least two edges are beveled. However, Dehors teaches a soft tissue tech instrument (see title and abstract) comprising a handle portion 20 (fig. 3) wherein the handle portion’s edges are beveled along their length (figs. 3-4, “radius bevel 23” see [0044]-[0045]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Shin’s handle portion such that at least two edges are beveled along their length, as taught by Dehors, for the purpose of pinpointing treatment to the damaged area, improving the treatment, as well as making it more comfortable for the patient being treated (see [0009]). 
Claims 4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shin/Wise/Dehors and further in view of Hanson (US 2018/0200139)
Regarding claims 4 and 11-12, Shin does not disclose wherein the tool weighs between 12- 18 ounces or less than one pound and wherein each of the handle portion, the shaft portion, and the head portion are constructed of stainless steel. However, Hanson teaches a soft tissue mobilization tool (see abstract) made from of solid, heavy, polished metal such as stainless steel or the like thereby having significant weight that enhances the practitioner's ability to feel the depth of the soft tissue restrictions in the large fibrous areas of the body, such as the planter surface of the foot, IT band and the hamstring tendon (see [0010]). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Shin‘s reference, such that the therapy tool is made of stainless steel and weighs between 12- 18 ounces or less than one pound, as suggested and taught by Hanson, for the purpose of providing a significant weight that enhances the practitioner's ability to feel the depth of the soft tissue restrictions in the large fibrous areas of the body during use (see [0010]).
Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot in view of  the new ground of rejection(s) with new references as fully discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG D THANH/Primary Examiner, Art Unit 3785